DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Applicant asserts on page 7 photons are unaffected by gravity.   This is not true as evidence the examiner points Black hole gravitational lensing and gravitation redshift all indicate that gravity does affect photons.
Applicant also seems to indicate that all photons have the same force this incorrect. The force of photon is Planck’s constant/wavelength of light or h/λ.
Applicant cites a ammeter as pressure detector an ammeter does not measure pressure.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As to claim 1 and 2 applicant asserts one can measure pressure of an electrical current using an ammeter. However an ammeter does not measure pressure instead it measure the current or the amount of electron passing the location. Whereas pressure is the force exerted by object. An ammeter cannot measure a pressure.
Applicant further cites a vacuum tube as a method of directing an the stream.

However vacuum tubes do not function as waveguide and would not be able to direct the light.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
two or more separate object streams it appears applicant is claiming a using the streaming elements. Furthering measuring is an active step. This makes it unclear if applicant is claiming a device or method. Applicant is allowed one statutory class per claim.
As to claim 2,The step of calibrating the measuring device is unclear. The office is unclear the type (pulsed or continuous), wavelengths, or power of the lasers being used or the power. Instead applicant appears to be defining some arbitrary defining pressure another value. However the office does know the metes and bounds of calibrating.
As to claim 1 and 2 it is unclear the mete and bound of a bit. A bit is understood to be information a measuring device can convey a bit but how is it a bit? If the the measuring device is a bit how is it measuring itself?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102 anticipated as being anticipated by Audyssey® . Setup manual by Denon.
at least one type of object that can stream continuously (the speakers); two or more separate object streams (the sounds); switches to turn streams on and off ( the controller that controls the speakers); and a measuring device (the microphone); wherein: the switches are used to turn each object stream on and off (definition of a switch); the object streams are directed towards a measuring device (picture under sound calibration); and the measuring device attains a bit value based on the current measurement ( this is arbitrary the device provide values of dB which can act as bit value or calibration.

 Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408.  The examiner can normally be reached on M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896